In this action to recover a broker’s commission on the sale of real estate, the District Court judge found that the plaintiff broker “did not provide a customer who was able, ready and willing to buy the property on the seller’s terms before the broker’s authority was revoked by the seller.” He further found “that the broker’s efforts were not the efficient cause of the sale.” On report to it, the Appellate Division sustained the trial judge and dismissed the report.
In June, 1981, the broker produced prospective buyers who made an offer to purchase that the seller rejected. Their offer did not meet the terms on which the seller had agreed to sell the property. The seller revoked the broker’s authority in September, 1981. In March, 1982, the same prospective buyers submitted directly to the seller an offer to purchase on terms more favorable to the seller than those they had offered in June, 1981. The seller accepted the offer, and the property was sold in April, 1982. In light of the judge’s findings, particularly his finding of the seller’s good faith, the broker was not entitled to a commission. Kacavas v. Diamond, 303 Mass 88, 91-93 (1939).
The question of the broker’s right to recover in quantum meruit is not raised by the report. G. L. c. 231, §§ 108, 109.

Order dismissing report affirmed.